Citation Nr: 0003008	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-48 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a 
spinal infection (hereinafter "lumbar spine disability"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
lumbar spine disability.  The Board notes that the veteran 
appeared and testified before the undersigned Board member at 
a November 1999 Board hearing sitting in Los Angeles, 
California. 


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's current lumbar spine disability and service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a lumbar spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In his various written statements and November 1999 Travel 
Board hearing testimony, the veteran contends that his 
current lumbar spine disability resulted from meningitis 
contracted during service, and the resulting spinal puncture 
procedure that was conducted.  The veteran maintains that he 
has suffered from low back pain ever since this happened 
during service.

The service medical records (SMRs) show that the veteran was 
hospitalized and diagnosed with meningitis in December 1951, 
accompanied by symptoms of back and neck pain and stiffness, 
and that a spinal puncture was conducted.  It was also noted 
that the veteran's symptoms dissipated shortly after 
admittance to the hospital.  In early January 1951, the 
veteran was determined to be fit for duty and released.  The 
February 1952 examination report upon separation from service 
revealed no sign of injury, disease, or deformity of the back 
or spine.  

The claims file contains numerous post-service physical 
examination reports, hospital discharge summaries, radiology 
reports, electromyogram reports, and clinical records, from 
various private physicians for the period July 1979 to March 
1990.  These medical records show that the veteran suffers 
from degenerative disc disease of the lumbar spine with 
resulting low back pain, tenderness, and muscle spasm, as 
well as sciatic pain, radiculopathy, and paresthesias.  The 
July 1979 examination report prepared by Lynn E. Wilson, 
M.D., which is the earliest medical record in the claims 
file, noted the veteran had a "long history of low back 
trouble... "

After a careful review of the relevant evidence of record, 
the Board finds that the veteran's claim for service 
connection for a lumbar spine disability is not well 
grounded.  The record shows that the veteran currently 
suffers from a lumbar spine disability.  The Board also 
finds, as shown by the SMRs, that the veteran was diagnosed 
with meningitis in service, and that a spinal puncture was 
performed.  However, the medical evidence of record fails to 
provide a nexus or link between his current lumbar spine 
disability and the meningitis or resulting spinal puncture 
incurred during service.  Although it appears that the 
veteran had developed his lumbar spine disability prior to 
July 1979, there is no medical evidence that demonstrates 
such a disability arose from any disease or injury incurred 
during service, or shortly after separation from service.  In 
addition, as there is no medical evidence of any lumbar spine 
disability until July 1979, nearly thirty years after the 
veteran was discharged from service, there is no evidence to 
well-ground the veteran's claim upon application of the rules 
of chronicity or continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and Savage. 

The only evidence of record to support the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability is his written statements and hearing testimony, 
in which he relates that his lumbar spine disability to 
service.  However, as a matter of law, these statements do 
not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence linking the veteran's currently diagnosed lumbar 
spine disability to service.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
required to render his claim for service connection for a 
bilateral foot disability well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a lumbar spine disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

